                     Case 1:20-cv-03910-NRB Document 26
                                                     25 Filed 06/19/20
                                                              06/18/20 Page 1 of 4




         Sylvia E. Simson
         Tel 212.801.9200
         Fax 212.801.6400
         simsons@gtlaw.com
                                                                    Application granted.                  Case stayed.

         June 18, 2020

         VIA ECF

         Hon. Naomi Reice Buchwald
         Daniel Patrick Moynihan United States Courthouse
         500 Pearl Street
         New York, NY 10007-1312                                                 Dated:         June 19, 2020
         Tel: 212-805-0194
         BuchwaldNYSDChambers@nysd.uscourts.gov

         Re:      KPA Promotion & Awards, Inc. et al. v. JPMorgan Chase & Co. et al., No. 1:20-cv-
                  03910 – Joint Request to Stay Proceedings Pending Ruling From Judicial Panel on
                  Multidistrict Litigation

         Dear Judge Buchwald:

                 We write on behalf of JPMorgan Chase & Co. and JPMorgan Chase Bank, N.A.
         (collectively, “Chase”),1 whom we represent, and all Plaintiffs in the above-captioned action
         (together, the “Parties”) to advise the Court that the Judicial Panel on Multidistrict Litigation
         (“JPML”) is currently deciding whether to consolidate and/or transfer this case, along with eleven
         others, to a single federal district for pretrial centralization. See In re JPMorgan Chase Paycheck
         Protection Plan Litig., MDL No. 2944 (the “Proposed MDL”). The Parties agree that this case
         should be temporarily stayed, and that Chase need not respond yet to the Complaint filed by
         Plaintiffs, pending a decision from the JPML regarding the Proposed MDL. The Parties write to
         advise the Court of this agreement and to request that the Court impose a stay, or alternatively,
         grant the Parties a pre-motion conference pursuant to Your Honor’s Individual Practices, Section
         2(b), and/or leave to file a joint motion to temporarily stay this case. Should the Court impose a
         stay, the Parties will promptly notify the Court whether to return the case to the active docket as
         soon as the JPML issues its decision. Should this case not be transferred, the Parties agree that
         Chase will respond to Plaintiffs’ Complaint within 30 days from the date of notice of the JPML’s
         ruling. In support of their joint requests set forth herein, the Parties state as follows:



         1
             It is Chase’s position that specially appearing Defendant JPMorgan Chase & Co. is a financial holding company
         under section 4(k) and (l) of the Bank Holding Company Act of 1956. It is not a proper defendant, as it does not
         participate, and never has participated, in the Paycheck Protection Program (“PPP”) created as part of the Coronavirus
         Aid, Relief, and Economic Security Act, Pub. L. 116-136 (the “CARES Act”) and has made no loans in connection
         with the PPP. This specially appearing Defendant reserves all rights in connection with being named in the Complaint.



Greenberg Traurig, LLP | Attorneys at Law
MetLife Building | 200 Park Avenue | New York, New York 10166 | T +1 212.801.9200 | F +1 212.801.6400
                                                                                                                          www.gtlaw.com
                   Case 1:20-cv-03910-NRB Document 26
                                                   25 Filed 06/19/20
                                                            06/18/20 Page 2 of 4


        June 18, 2020
        Page 2

            I.       Background

                This case and the other putative class actions identified in the Proposed MDL relate to
        Chase’s processing of Paycheck Protection Program (“PPP”) loans under the CARES Act
        (collectively the “PPP Actions”). There are twelve PPP Actions pending in the Proposed MDL.
        Counsel for Plaintiffs in the above-captioned case filed a motion for transfer and consolidation
        before the JPML on May 1, 2020, and plaintiffs in a separate PPP Action filed a competing motion
        for transfer and consolidation on May 7, 2020. See Proposed MDL, ECF Nos. 1, 5. Both motions
        seek to transfer and consolidate the claims of Plaintiffs in this case with the other PPP Actions,
        with counsel for Plaintiffs in this case advocating an MDL in one federal district (the Southern
        District of California) and the other motion advocating a different district; neither of these motions
        advocate that the Proposed MDL should be in the Southern District of New York. Chase has
        opposed both motions and has argued that each case should remain in its original district, or in the
        alternative, has proposed either the District of Colorado or the Northern District of Texas as
        geographically central venues.

                Though not yet set for hearing, briefing on the Proposed MDL was completed on June 5,
        2020 and closed on June 8, 2020. See id., ECF No. 82. The JPML has a hearing session scheduled
        for July 30, 2020.2 Though Chase opposes the Proposed MDL, it has advised Plaintiffs that a stay
        would avoid the necessity of responding to individual complaints and litigating the same issues in
        various courts unnecessarily in the event the JPML grants one of the motions to transfer and
        consolidate. Plaintiffs do not oppose this request, such that the Parties agree judicial efficiency is
        better served by awaiting the outcome of the Proposed MDL before this case proceeds.

            II.      Argument

                     A. This Court Has the Authority to Grant a Stay Pending a JPML Ruling.

               “A district court has the inherent power to stay its proceedings. This power to stay is
        incidental to the power inherent in every court to control the disposition of the causes on its docket
        with economy of time and effort for itself, for counsel, and for litigants.” Landis v. N. Am. Co.,
        299 U.S. 248, 254 (1936) (quotations omitted).

                Federal courts often recognize the propriety of staying proceedings while the JPML
        considers a motion to consolidate and transfer, and the Parties agree the same result should follow
        here. See, e.g., Ritchie Capital Mgmt., LLC v. GE Capital Corp., 87 F. Supp. 3d 463, 471
        (S.D.N.Y. 2015) (noting “[i]t is common for courts to stay an action pending a transfer decision
        by the JPML” and granting motion to stay) (internal citations omitted); Royal Park Invs. SA/NV v.
        Bank of Am. Corp., 941 F. Supp. 2d 367, 370 (S.D.N.Y. 2013) (collecting cases for the proposition
        that “where a multi-district litigation proceeding has been established, courts have routinely stayed
        motions pending rulings by the JPML,” including where plaintiffs “were pressing for immediate



        2
             Hearing Information, UNITED STATES              JUDICIAL   PANEL   ON   MULTIDISTRICT   LITIGATION,
        https://www.jpml.uscourts.gov/hearing-information.


Greenberg Traurig, LLP | Attorneys at Law
                                                                                                             www.gtlaw.com
                   Case 1:20-cv-03910-NRB Document 26
                                                   25 Filed 06/19/20
                                                            06/18/20 Page 3 of 4


        June 18, 2020
        Page 3

        resolution” of preliminary motions, and granting motion to stay).3 Here, the interests of judicial
        economy and efficiency, coupled with consideration of any hardships to the Parties, support
        granting a short stay pending a ruling from the JPML.

                     B. The Parties Agree That an Interim Stay Is Appropriate.

                Though the Parties have taken opposing positions in the Proposed MDL, they agree an
        interim stay will promote judicial economy and conserve the Parties’ efforts and resources. See
        Royal Park, 941 F. Supp. 2d at 373 (“[C]ourts in this circuit have recognized that stays pending
        transfer … conserve judicial resources, one of the fundamental goals of multidistrict litigation
        practice.”) (citation and internal quotation marks omitted); Lee, 2018 U.S. Dist. LEXIS 234885,
        at *4 (“In addition to conserving defendant’s resources, a stay will also conserve judicial
        resources….”). The JPML is likely to decide whether to grant the Proposed MDL following the
        July 30 hearing session. Time spent over the next six weeks in responding to individual complaints
        and litigating the same issues in various courts may prove unnecessary, redundant, and judicially
        inefficient in the event the JPML grants either of the motions to transfer. Conversely, the Parties
        will experience only a short delay, likely less than two months, and no unfair prejudice will result
        from a stay, particularly given the infancy of this litigation. See, e.g., Ritchie, 87 F. Supp. 3d at
        471 (granting motion to grant a “short stay” where JPML was scheduled to meet within three
        weeks “and is likely to resolve [the MDL motion] promptly”); Royal Park, 941 F. Supp. 2d at 372
        (granting motion to stay, reasoning that “the JPML is scheduled to hear Plaintiff’s motion on the
        next available date,” a mere 48 days from the court’s decision); Animal Sci. Prods. v. Hebei
        Welcome Pharm. Co. Ltd., No. 05-CV-453, 2005 U.S. Dist. LEXIS 38214, at *2-3 (E.D.N.Y. Dec.
        22, 2005) (granting motion to stay where JPML was scheduled to hear oral argument on an MDL
        application 34 days from the court’s order). Finally, the interests of third parties and the public
        interest likewise favor a stay. Particularly in times of COVID-19, the interests of other litigants
        and the public weigh against this Court expending significant time on a matter that may ultimately
        be transferred elsewhere. Even in ordinary times, “a stay serves the judicial and public interest in
        letting the JPML decide if the interests in efficiency and economy favor consolidation and
        transfer.” Ritchie, 87 F. Supp. 3d at 471 (citing 28 U.S.C. § 1407). Because the five factors courts
        in this District consider in determining whether a stay is appropriate weigh in favor of a stay, see
        Ritchie, 87 F. Supp. 3d at 471 (quoting Royal Park, 941 F. Supp. 2d at 370), and the Parties have
        agreed a stay is appropriate, this matter should be stayed pending a ruling from the JPML.

                In sum, the Parties respectfully request that the Court stay this case and Chase’s deadline
        to respond to the Complaint as set forth herein, or alternatively, schedule a pre-motion conference
        and/or permit them to file a formal joint motion seeking a stay. The Parties thank the Court for its
        attention to this matter and are available to discuss at the Court’s convenience.


        3
             See also, e.g., Lee v. Equifax Info. Servs., No. 18-cv-3133, 2018 U.S. Dist. LEXIS 234885, at *2 (E.D.N.Y. Aug.
        6, 2018) (staying action pending JPML determination, noting that “[a]s defendant correctly observes … where, as
        here, an MDL proceeding has been established, courts in this and other circuits have ‘routinely’ granted applications
        to stay the proceedings … pending action by the JPML”); Pierre v. Prospect Mortg., LLC, No. 13 Civ. 453, 2013 U.S.
        Dist. LEXIS 156005, at *6 (N.D.N.Y. Oct. 31, 2013) (granting motion to stay, noting that “it is rather common for
        courts to stay cases pending a motion for MDL”).

Greenberg Traurig, LLP | Attorneys at Law
                                                                                                                        www.gtlaw.com
                   Case 1:20-cv-03910-NRB Document 26
                                                   25 Filed 06/19/20
                                                            06/18/20 Page 4 of 4


        June 18, 2020
        Page 4

        Respectfully submitted,

        /s/ Sylvia E. Simson

        Sylvia E. Simson

        CC:      All counsel of record (via ECF)




Greenberg Traurig, LLP | Attorneys at Law
                                                                                   www.gtlaw.com
